UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number 000-52366 SPUTNIK ENTERPRISES, INC. (Exact name of small business issuer as specified in its charter) Nevada 52-2348956 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1809 East Broadway #125 Oviedo, Florida 32765 (Address of principal executive offices) 757-572-9241 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes xNo ¨ As of August 9, 2013 there were 295,278 shares issued and outstanding of the registrant’s common stock. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Unaudited Financial Statements F-1 Balance Sheets as of June 30, 2013 (unaudited) and December 31, 2012 (audited) F-2 Statements of Operations for the Three and Six Months EndedJune 30, 2013 and 2012, and from re-entering the development stage, February 29, 2008 to June 30, 2013 (unaudited) F-3 Statements of Cash Flows for the Six Months EndedJune 30, 2013 and 2012, and from re-entering the development stage, February 29, 2008 to June 30, 2013 (unaudited) F-4 Notes to Unaudited Financial Statements F-5 Item 2. Management’s Discussion and Analysis or Plan of Operation 3 Item 3. Quantitative and Qualitative Disclosure about Market Risk 4 Item 4. Controls and Procedures 4 PART II. OTHER INFORMATION Item 1. Legal Proceedings 5 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3. Defaults Upon Senior Securities 5 Item 4. Mine Safety Disclosures 5 Item 5. Other Information 5 Item 6. Exhibits 6 Signatures 7 2 PART I — FINANCIAL INFORMATION Item 1. Financial Statements. SPUTNIK ENTERPRISES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS 6/30/2013 12/31/2012 (unaudited) (audited) Assets Current Assets Cash $ $ Total Current Assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable and accrued expenses Advances from Stockholder Total Current Liabilities Stockholders' Deficit Preferred Stock, Series A, $10.00 par value; 10,000,000 shares authorized; 5,200 and 0 shares outstanding, respectively Common Stock, $.001 par value; 50,000,000 shares authorized; 295,278 and 295,278 shares outstanding, respectively Additional Paid In Capital Accumulated Deficit during the Development Stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See notes to financial statements. F-1 SPUTNIK ENTERPRISES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended June 30, 2013 For the Three Months Ended June 30, 2012 For the Six Months Ended June 30, 2013 For the Six Months Ended June 30, 2012 Re-entering Development Stage (2/29/2008) to June 30, 2013 General and administrative expenses Interest expense - - Operating Loss ) Other Income - Income/(loss) before income taxes ) Provision for income taxes Federal - State - Net gain/(loss) from operations $ ) $ ) $ ) $ ) $ ) Net gain/(loss) $ ) $ ) $ ) $ ) $ ) Net loss per share, basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding See notes to financial statements. F-2 SPUTNIK ENTERPRISES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (unaudited) For the Six Months Ended For the Six Months Ended Re-entering Development Stage (2/29/2008) to June 30, 2013 June 30, 2012 June 30, 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net gain (loss) from continuing operations $ ) $ ) $ ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Adjustments for charges not requiring outlay of cash: Common stock issued as compensation and for expenses - Non-cash interest expense - Note payable issued for legal expenses - - Changes in operating assets and liabilities: Increase/(Decrease) in Accounts Payable ) - Total adjustments to net income ) Net cash provided by (used in) operating activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Donated capital from shareholder - - Increase/(Decrease) in shareholder loans Cash Received/(Paid) on notes payable - - Net cash provided by (used in) financing activities CASH RECONCILIATION Net increase (decrease) in cash and cash equivalents ) - Cash and cash equivalents - beginning balance - - CASH AND CASH EQUIVALENTS BALANCE END OF PERIOD $ $ - $ See notes to financial statements. F-3 SPUTNIK ENTERPRISES, INC. (A DEVELOPMENT STAGE COMPANY) Notes to Financial Statements (unaudited) NOTE 1– ORGANIZATION Sputnik Enterprises Inc. was incorporated in the State of Delaware on September 27, 2001 under the name Sputnik, Inc. On February 10, 2005, we filed Articles of Conversion and new Articles of Incorporation in Nevada and became a Nevada corporation. From that time until February 29, 2008 the Company developed and marketed Wi-Fi software, services, and hardware for the public access wireless networking market. On November 13, 2007 we formed a wholly owned subsidiary, Laika, Inc., and transferred all of our assets and liabilities to Laika. On February 6, 2008, the Company amended its Articles of Incorporation to change the name of Sputnik, Inc. to Sputnik Enterprises, Inc. upon conclusion of the sale of the stock of Laika, Inc. to AstroChimp, Inc. On February 29, 2008, we closed the sale of the stock of our wholly owned subsidiary, Laika, Inc. to AstroChimp, Inc. for cancellation of a loan of $65,000 from David LaDuke to us, leaving us as a shell company. AstroChimp is wholly-owned by Mr. LaDuke. Subsequently AstroChimp, Inc. changed its name to Sputnik, Inc. and continues to own and operate its business as a private entity. The Company was considered to have re-entered the development stage at this time. NOTE 2 – BASIS OF PRESENTATION Interim Financial Statements The accompanying interim unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In our opinion, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the six month period ended June 30, 2013 are not necessarily indicative of the results that may be expected for the year ending December 31, 2013.For further information, refer to the financial statements and footnotes thereto included in our Form 10-K Report for the fiscal year ended December 31, 2012. NOTE 3– SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Company reviews new accounting standards as issued. No new standards had any material effect on these financial statements. The accounting pronouncements issued subsequent to the date of these financial statements that were considered significant by management were evaluated for the potential effect on these financial statements. Management does not believe any of the subsequent pronouncements will have a material effect on these financial statements as presented and does not anticipate the need for any future restatement of these financial statements because of the retro-active application of any accounting pronouncements issued subsequent to June 30, 2013 through the date these financial statements were issued. F-4 Development Stage Company The Company is a development stage company as defined by ASC 915, Development Stage Entities. The Company is still devoting substantially all of its efforts on establishing the business and its planned principal operations have not commenced. All losses accumulated since inception have been considered part of the Company's development stage activities. Stock Based Compensation The Company issues restricted stock to consultants for various servicesCost for these transactions are measured at the fair value of the consideration received or the fair value of the equity instruments issued, whichever is more reliably measurable.The value of the common stock is measured at the earlier of (i) the date at which a firm commitment for performance by the counterparty to earn the equity instruments is reached or (ii) the date at which the counterparty's performance is complete.The Company recognized consulting expenses and a corresponding increase to additional paid-in-capital related to stock issued for services.Stock compensation for the periods presented were issued for past services provided, accordingly, all shares issued are fully vested, and there is no unrecognized compensation associated with these transactions.For agreements requiring future services, the consulting expense is to be recognized ratably over the requisite service period. NOTE 4– GOING CONCERN The Company incurred a net loss of $106,353 during the six months ended June 30, 2013 and had net cash used in operating activities of $56,521 for the same period. Additionally, the Company had a deficit accumulated during the development stage of $214,311 at June 30, 2013. In view of these matters, the Company's ability to continue as a going concern is dependent upon the Company's ability to achieve a level of profitability or to obtain adequate financing through the issuance of debt or equity in order to finance its operations. Management intends to raise additional funds by way of a public or private offering. Management believes that the actions presently being taken to further implement its business plan and generate revenues provide the opportunity for the Company to continue as a going concern. The financial statements of the Company do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classifications of liabilities that might be necessary should the Company be unable to continue as a going concern. While the Company is attempting to commence operations and produce revenues, the Company’s cash position may not be significant enough to support the Company’s daily operations. While the Company believes in the viability of its strategy to increase revenues and in its ability to raise additional funds, there can be no assurances to that effect. The ability of the Company to continue as a going concern is dependent upon the Company’s ability to further implement its business plan and generate revenues. NOTE 5– RELATED PARTY TRANSACTIONS Free Office Space The Company has been provided office space by its Chief Executive Officer at no cost. Management has determined that such cost is nominal and did not recognize the rent expense in its financial statement. F-5 Officer Compensation On May 23, 2013, the Company entered into an Executive Employment Agreement with R. Thomas Kidd for services as CEO and Principle Financial Officer.Pursuant to the Agreement, Mr. Kidd will receive 5,000 shares of the Company’s Series A preferred stock as compensation for services on a month to month basis until either the Company or Mr. Kidd provides at least 15 days advance written notice. On May 23, 2013, the Company entered into an Executive Employment Agreement with Anthony Gebbia for services as Chief Operating Officer.Pursuant to the Agreement, Mr. Gebbia will receive monthly compensation in the amount of $10,000 per month.In addition, Mr. Gebbia will receive 200 shares of the Company’s Series A preferred stock as a signing bonus and for past services as CEO of the Company.The Agreement will continue on a month to month basis until the Company or Mr. Gebbia provides at least 15 days advance written notice. Advances from Stockholder From time to time, stockholders of the Company will advance funds to the Company for working capital purposes. These advances are unsecured, non-interest bearing and due on demand. Stockholder loans totaled $91,125 at June 30, 2013. NOTE 6 – EQUITY On February 14, 2013, the Company and Dutchess Opportunity Fund, II, LP entered into an Investment Agreement and a Registration Rights Agreement, which provides for the investment by Dutchess of up to $25 million over a period of 36 months. Under the terms of the Investment Agreement and Registration Rights Agreement, Dutchess will purchase common stock of the Company, subject to and wholly conditioned upon the Company filing an S-1 registration statement to register the shares acquired by Dutchess and the registration statement of the shares being declared effective by the Securities and Exchange Commission. The Investment Agreement sets forth the terms and conditions under which Dutchess will purchase the common stock of the Issuer and other material conditions to the agreement between the parties. Common Stock The Company has authority to issue fifty million (50,000,000) common with a par value of $.001, of which 295,278 shares have been issued. The Company intends to issue additional shares in an effort to capital to find its operations. No holder of shares of stock of any class is entitled, as a matter of right, to subscribe for or purchase or receive any part of any new or additional issue of shares of stock of any class, or of securities convertible into shares of stock of any class, whether now hereafter authorized or whether issued for money, for consideration other than money, or by way of dividend. F-6 Preferred stock The Company amended its Articles of Incorporation in May 2013 and subsequently has authority to issue ten million (10,000,000) Series A Convertible Preferred with a par value of $10.00, of which 5,200 shares have been issued as of June 30, 2013.This class of stock may be convertible into common shares at the rate of one share of Series A Convertible Preferred for 1,000 shares of common.There are no liquidation preferences over common shares, but the Series A Convertible Preferred may be voted as if converted and are entitled to dividend treatment as if converted to common.Series A Convertible Preferred may be converted to common shares at any time after one year from the date of issuance at the option of the holder. On May 23, 2013, the Company entered into an Executive Employment Agreement with R. Thomas Kidd for services as CEO and Principle Financial Officer.Pursuant to the Agreement, Mr. Kidd received 5,000 shares of the Company’s Series A preferred stock as compensation for services, for a value of $50,000. On May 23, 2013, the Company entered into an Executive Employment Agreement with Anthony Gebbia for services as Chief Operating Officer.Pursuant to the Agreement, Mr. Gebbia received 200 shares of the Company’s Series A preferred stock as a signing bonus and for past services as CEO of the Company, valued at $2,000. NOTE7– COMMITMENTS AND CONTINGENCIES The Company entered into an Asset Purchase Agreement on April 23, 2013, with Wireless NRG, LLC, a Florida limited liability company.Subject to the terms and conditions of the Agreement, at the closing, the Company agrees to transfer to Wireless NRG, LLC, one million eight hundred thirty one thousand nine hundred and seventeen (1,831,917) common shares at $.001 par value, and execute a promissory note for $1,715,000 in favor of Wireless NRG, LLC, in exchange for all assets of Wireless NRG, LLC. The assets acquired by the Company will be contributed to a subsidiary of the Company, Kudo Technologies, Inc., at the closing, and thereafter the business will be conducted in the subsidiary. Closing of the transaction is subject to and wholly conditioned upon the delivery of an acceptable audit of Wireless NRG, LLC books and records conducted by a PCAOB registered independent audit firm for the years ending December 31, 2012 and 2011, the execution of all required documentation to effect the transaction, and the completion of due diligence to the satisfaction and approval of the Company in its sole discretion.The Asset Purchase Agreement was terminated by the Company on May 22, 2013 and no penalties were incurred as a result of the Termination. NOTE8– SUBSEQUENT EVENTS There were no subsequent events from the end of the quarter to the date of issuance of this filing. F-7 Item 2. Management’s Discussion and Analysis or Plan of Operation. This 10−Q contains forward-looking statements. Our actual results could differ materially from those set forth as a result of general economic conditions and changes in the assumptions used in making such forward-looking statements. The following discussion and analysis of our financial condition and results of operations should be read together with the audited consolidated financial statements and accompanying notes and the other financial information appearing elsewhere in this report. The analysis set forth below is provided pursuant to applicable Securities and Exchange Commission regulations and is not intended to serve as a basis for projections of future events. Refer also to "Cautionary Note Regarding Forward Looking Statements" and “Risk Factors” below. The following discussion of our financial condition and results of operations as of September 30, 2012 should be read in conjunction with our financial statements and the related notes as provided under Item 1. With respect to the discussion within this Item 2, the terms “Sputnik,” “we,” “us,” and “our” refer to Sputnik Enterprises, Inc. Overview Sputnik, Inc. was incorporated in Delaware on September 27, 2001.On February 10, 2005, we filed Articles of Conversion and new Articles of Incorporation in Nevada and became a Nevada corporation due to lower corporate filing fees. On November 13, 2007, we formed a wholly owned subsidiary, Laika, Inc., and transferred all of our assets and liabilities to Laika. On February 29, 2008, we closed the sale of the stock of our wholly owned subsidiary, Laika, Inc. to AstroChimp, Inc., leaving us as a shell company. We also changed our name to Sputnik Enterprises on February 29, 2008. Results of Operations for the Three Months Ended June 30, 2013 Compared to the Three Months Ended June 30, 2012 Due to the fact that we were a shell company in both periods, we had revenues of $0 for the three months ended June 30, 2013, which was unchanged from our revenue of $0 for the three months ended June 30, 2012. Also related to our continuing status as a shell company, our cost of goods sold and gross profits were $0 in both periods. Our net loss for the three months ended June 30, 2013 was $76,469, which was an increase of $73,375 from our net loss of $3,094 in the three-month period ended June 30, 2012. The increase is due to a difference in legal and accounting expense, as well as officer compensation in the form of cash and stock. Results of Operations for the Six Months Ended June 30, 2013 Compared to the Six Months Ended June 30, 2012 Due to the fact that we were a shell company in both periods, we had revenues of $0 for the six months ended June 30, 2013, which was unchanged from our revenue of $0 for the six months ended June 30, 2012. Also related to our continuing status as a shell company, our cost of goods sold and gross profits were $0 in both periods. Our net loss for the six months ended June 30, 2013 was $106,353, which was an increase of $98,102 from our net loss of $8,251 in the six-month period ended June 30, 2012. The increase is due to a difference in officer compensation in the form of cash and stock, accounting expense, and filing fees. Liquidity and Capital Resources On February 29, 2008, we closed the sale of the stock of our wholly owned subsidiary, Laika, Inc. to AstroChimp, Inc., leaving us as a shell company.All expenses will be funded as an advance by our affiliates or shareholders as we have no assets, liabilities or source of revenues. 3 Cautionary Note About Forward-Looking Statements The information contained in this Report includes some statements that are not purely historical and are “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act, and as such, may involve risks and uncertainties. These forward-looking statements relate to, among other things, expectations of the business environment in which we operate, perceived opportunities in the market and statements regarding our mission and vision. In addition, any statements that refer to projections, forecasts or other characterizations of future events or circumstances, including any underlying assumptions, are forward-looking statements. You can generally identify forward-looking statements as statements containing the words “anticipates,” “believes,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “might,” “plans,” “possible,” “potential,” “predicts,” “projects,” “seeks,” “should,” “will,” “would” and similar expressions, or the negatives of such terms, but the absence of these words does not mean that a statement is not forward-looking. For example, our forward-looking statements may include statements regarding: · Our projected sales and profitability, · Our growth strategies, · Anticipated trends in our industry, · Our future financing plans, and · Our anticipated needs for working capital. In light of these risks, uncertainties and assumptions, the future events, developments or results described by our forward-looking statements herein could turn to be materially different from those we discuss or imply. Item 3.Quantitative and Qualitative Disclosure about Market Risk Not applicable. Item 4. Controls and Procedures. Evaluation of Disclosure Controls and Procedures The Company maintains disclosure controls and procedures (as defined in Rule 13a-15(e)under the Securities Exchange Act) that are designed to ensure that information required to be disclosed in the Company’s Securities Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms, and that such information is accumulated and communicated to the Company’s management, including its Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. The Company’s management, with the participation of the Company’s Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of the Company’s disclosure controls and procedures as of the end of the period covered by this report. Based upon that evaluation, the Chief Executive Officer and the Chief Financial Officer have concluded that, as of the end of the period covered by this report, the Company’s disclosure controls and procedures were not effective. Changes in Internal Control over Financial Reporting There have not been any changes in the Company’s internal control over financial reporting (as such term is defined in Rule13a-15(f)under the Securities Exchange Act) during the fiscal quarter ended June 30, 2013 that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. 4 PART II — OTHER INFORMATION Item 1. Legal Proceedings. None. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. (a) Unregistered Sales of Equity Securities. The Registrant did not sell any unregistered securities during the three months ended June 30, 2013. (b) Use of Proceeds. The Registrant did not sell any unregistered securities during the three months ended June 30, 2013. Item 3. Defaults Upon Senior Securities None. Item 4.Mine Safety Disclosures. Not Applicable. Item 5. Other Information. On May 23, 2013 Anthony Gebbia resigned as Chief Executive Officer and sole member of the Board of Directors.Mr. Gebbia was appointed to continue to serve the Company as Chief Operating Officer.On July 15, 2013 Mr. Gebbia resigned as our Chief Operating Officer.Mr. Gebbia furnished the Board with a written notice concerning the circumstances surrounding his resignation. By written consent of the majority shareholder, R. Thomas Kidd was appointed as Chief Executive Officer, Principal Financial Officer and sole member of the Board of Directors. The board of directors elects our executive officers annually. A majority vote of the directors who are in office is required to fill vacancies. Each director shall be elected for the term of one year, and until his successor is elected and qualified, or until his earlier resignation or removal. 5 Item 6. Exhibits. (a) Exhibits. Exhibit Item Certification of Principal Executive and Principal Financial Officer pursuant to Section 302(a) of the Sarbanes-Oxley Act of 2002 32.1* Certification of Principal Executive and Principal Financial Officer pursuant to Section 302(a) of the Sarbanes-Oxley Act of 2002 Exhibit 101 Interactive data files formatted in XBRL (eXtensible Business Reporting Language): (i) the Consolidated Balance Sheets, (ii) the Consolidated Statements of Operations, (iii) the Consolidated Statements of Cash Flows, and (iv) the Notes to the Consolidated Financial Statements.* 101.INS** XBRL Instance Document* 101.SCH** XBRL Taxonomy Extension Schema Document* 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document* 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document* 101.LAB** XBRL Taxonomy ExtensionLabel Linkbase Document* 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document* *This exhibit shall not be deemed “filed” for purposesof Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 of the Securities Exchange Act of 1934, whether made before or after the date hereof and irrespective of any general incorporation language in any filings. ** XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 6 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SPUTNIK ENTERPRISES,INC. Date:August 9, 2013 By: /s/R. Thomas Kidd (CEO and Principal Financial Officer) In accordance with the Exchange Act, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. SIGNATURE NAME TITLE DATE /s/ R. Thomas Kidd R. Thomas Kidd Principal Executive Officer, Principal Financial Officer August 9, 2013 7 EXHIBIT INDEX Exhibit Item Certification of Principal Executive and Principal Financial Officer pursuant to Section 302(a) of the Sarbanes-Oxley Act of 2002 32.1* Certification of Principal Executive and Principal Financial Officer pursuant to Section 302(a) of the Sarbanes-Oxley Act of 2002 Exhibit 101 Interactive data files formatted in XBRL (eXtensible Business Reporting Language): (i) the Consolidated Balance Sheets, (ii) the Consolidated Statements of Operations, (iii) the Consolidated Statements of Cash Flows, and (iv) the Notes to the Consolidated Financial Statements.* 101.INS** XBRL Instance Document* 101.SCH** XBRL Taxonomy Extension Schema Document* 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document* 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document* 101.LAB** XBRL Taxonomy ExtensionLabel Linkbase Document* 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document* *This exhibit shall not be deemed “filed” for purposesof Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 of the Securities Exchange Act of 1934, whether made before or after the date hereof and irrespective of any general incorporation language in any filings. ** XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 8
